Case 1:14-ml-02570-RLY-TAB Document 9347 Filed 10/08/18 Page 1 of 11 PageID #: 62967




                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

   _________________________________________

   In Re: COOK MEDICAL, INC., IVC FILTERS
   MARKETING, SALES PRACTICES AND                                   Case No. 1:14-ml-2570-RLY-TAB
   PRODUCTS LIABILITY LITIGATION                                                      MDL No. 2570

   _________________________________________

   This Document Relates to the Following Actions only:

          Brand v. Cook Medical, Inc. et al.,
          Case No. 1:140cv006018-RLY-TAB

   _______________________________________

                  COOK DEFENDANTS’ REPLY TO MOTION TO EXCLUDE
                    EXPERT OPINIONS OF DR. REBECCA BETENSKY

          This is a case about whether Cook’s Celect filter is defectively designed. Plaintiff concedes

   that Dr. Rebecca Betensky’s testimony cannot be used to establish defective design. But she knows

   that a lay jury would certainly believe (incorrectly) that it can be. Thus, Plaintiff strives to get the

   evidence admitted. The argument that she has settled on—that Dr. Betensky’s testimony will help

   support a different expert’s testimony on an unrelated subject—is a non sequitur. Not only would

   the testimony not help the jurors, as Rule 702(a) requires, it would confuse the jury and leave them

   to assume that the conclusion to be drawn from the testimony is the very conclusion that Dr.

   Betensky says cannot be drawn from her opinions. The Court therefore should exclude Dr.

   Betensky’s opinions under Rule 702.

   I.     Dr. Betensky’s Testimony Comparing the Perforation Rates of Celect and Tulip Is
          Inadmissible Because It Would Not Be Helpful to the Jury under Rule 702(a) and
          Would Be Far More Unfairly Prejudicial Than Probative Under Rule 403.
Case 1:14-ml-02570-RLY-TAB Document 9347 Filed 10/08/18 Page 2 of 11 PageID #: 62968




          Plaintiff goes to lengths to make Dr. Betensky’s opinions look very technical and “science-

   y,” when in fact they are quite simple. Dr. Betensky takes Cook’s own internal records and merely

   observes the ratios of reported perforation rates for Celect to the rates for Tulip over certain time

   periods. For example, if Celect had a perforation rate of 0.15% for a particular time period and

   Tulip had a perforation rate of 0.03% for the same time period, Dr. Betensky observes that the

   ratio of 0.15 to 0.03 is 5. She did no independent calculations of those rates, but simply compared

   them to one another through division.

             Where things get troublesome is when one asks why these ratios are relevant. It turns

   out that they are relevant only if the jury uses them in a manner that Dr. Betensky herself testified

   would be wrong, which would be to “prove” the Celect’s design was the cause of the difference.

   Thus, the evidence should not be admitted.

   A.     The testimony would not help the jury, as Rule 702(a) requires.

          One’s initial reaction is that if Celect perforates 5 times more than Tulip, it must be due to

   its different design. But Dr. Betensky specifically testified that she is not saying that—indeed, that

   she cannot say that based on the data she is reviewing. She testified that her calculations cannot be

   used to show that the Celect’s design caused it to perforate more frequently (albeit still rarely—

   0.15% is 15 out of every 10,000) than the Tulip. See Deposition of Rebecca Betensky, PhD, dated

   April 21, 2017 (“Betensky April Dep.”) at 204:21-205:8 at Dkt. 8609-2. This is because, as Dr.

   Betensky admits, her analysis does not account for potential alternative causes of the Celect’s

   perforation rate, otherwise known as “confounders.” See id. at 202:9-203:5. And Plaintiff concedes

   this point, as she must. She says that “[e]vidence of [the] Celect’s increased perforation rate is not

   offered to prove some technical defect in the design of the Celect filter.” Pls.’ Resp. Br. at 2-3 at

   Dkt. 9189.



                                                     2
Case 1:14-ml-02570-RLY-TAB Document 9347 Filed 10/08/18 Page 3 of 11 PageID #: 62969




              If (as Dr. Betensky testified and Plaintiff concedes) the evidence cannot be used to support

   a defect claim, the question is why it is relevant—and how it would help the jury decide a relevant

   issue—at all. Plaintiff’s answer: it will “support the opinions of Dr. Krumholz that the OUS study

   ‘had a flawed design, was poorly conducted, had poor outcome assessment, contained selective

   and misleading reporting, withheld critically important information, and misrepresented data,

   among other serious issues.’” Id. at 3.

              This makes no sense. There is no logical connection between Dr. Betensky’s calculations

    of incidence of perforation based on Cook’s internal documents and Dr. Krumholz’s opinions

    about how a specific study was conducted. Dr. Betensky’s comparison of perforation rates for the

    Celect and Tulip over certain time periods has no bearing on the OUS study, and in fact is derived

    from different data sets altogether. The disconnect is apparent when one looks at the structure of

    Dr. Betensky’s report. The first nine pages are almost exclusively concerned with her calculations

    of the ratios of perforation rates from Cook’s documents. See Ex. A, Expert Report of Rebecca

    Betensky. PhD, dated April 30, 2018, (“Betensky Rept.”) at Dkt. 8609-1. The last four pages, on

    the other hand, focus almost exclusively on her analysis of OUS study data. Id. Dr. Betensky’s

    report does not allege that the two sections are related, and Plaintiff never explains how Dr.

    Betensky’s analyses comparing perforation rates for the Celect to the Tulip over certain periods

    of time has any relation to the conduct of the OUS study. That is because no logical explanation

    exists.

              With a concession that Dr. Betensky’s calculations are not relevant to the central question

    of design defect, and no sensible explanation of how the calculations somehow support Dr.

    Krumholz’s opinions about the conduct of the OUS study, Plaintiff is left with no legitimate

    reason to offer Dr. Betensky’s calculations.



                                                       3
Case 1:14-ml-02570-RLY-TAB Document 9347 Filed 10/08/18 Page 4 of 11 PageID #: 62970




          Let us be honest about what Plaintiff is really after: she wants the jury to reach the very

    conclusion that Dr. Betensky says the jury cannot reach based on her calculations—i.e., that the

    Celect’s design causes it to perforate more frequently than the Tulip. This is apparent from her

    argument in support of offering the evidence notwithstanding its lack of relevance to any

    legitimate issue. She argues that the testimony should come in because the jury “should be

    alarmed by the differences between Celect and Tulip perforation rates.” That is precisely the

    problem that Cook is highlighting here. The only reason for the jury to be “alarmed” by the

    differences in perforation rates would be if the differences were a result of the design of the Celect

    filter. But Dr. Betensky said that is the very conclusion that cannot be drawn from her

    calculations.

          Expert testimony that invites the jury to draw a conclusion the expert herself says the jury

    cannot legitimately draw from her opinions obviously would not help the jury “understand the

    evidence” or “determine a fact in issue.” Fed. R. Evid. 702(a). The Court should therefore exclude

    these opinions from trial.

          B.        The testimony would be more unfairly prejudicial than probative under Rule
                    403.

          For the same reasons, Dr. Betensky’s testimony about comparative perforation rates should

   be excluded under Rule 403. The only way the evidence would be relevant would be if it were

   misinterpreted by the jury. Thus, any probative value is substantially outweighed by the danger

   that it will “unfair[ly] prejudice” Cook, “confus[e] the issues,” and “mislead[] the jury.” Fed. R.

   Evid. 403. The temptation to draw the inference that the design of the Celect is the cause of the

   higher perforation rate would be irresistible. As discussed above, even Plaintiff herself succumbs

   to that temptation, despite her own expert’s warning not to.




                                                     4
Case 1:14-ml-02570-RLY-TAB Document 9347 Filed 10/08/18 Page 5 of 11 PageID #: 62971




           Plaintiff tacitly acknowledges as much by suggesting that the Court should give a limiting

   instruction. Pls.’ Resp. Br. at 3, 10-11 at Dkt. 9189. But “‘[t]he naive assumption that prejudicial

   effects can be overcome by instructions to the jury” is one that “all practicing lawyers know to be

   unmitigated fiction.’” Bruton v. United States, 391 U.S. 123, 129 (1968) (quoting Krulewitch v.

   United States, 336 U.S. 440, 453 (1949) (Jackson, J., concurring)). Limiting instructions are not a

   cure-all for dealing with prejudicial evidence. See Fed. R. Evid. 105, Advisory Committee Notes

   (1972). And it is not a cure-all here. The solution to dealing with evidence like this isn’t to let it in

   but tell the jurors that they cannot draw the only conclusion that Plaintiff wants them to draw from

   it; the solution is not to allow the evidence in the first place. Rule 403 would be a dead letter

   otherwise.

   II.     Dr. Betensky’s Methodology Is Unreliable Because It Depends on Data Cherry-
           Picked by a Biased Source.

           Plaintiff quibbles with Cook over the source of Dr. Betensky’s data, but it is a useless

   quibble. Plaintiff says that Dr. Betensky got the data not from Plaintiff’s counsel, but from Dr.

   Krumholz’s research assistant (one of Plaintiff’s paid experts). Pls.’ Resp. Br. at 7 at Dkt. 9189.

   Plaintiff misses the point. Whatever the exact source of Dr. Betensky’s information, the point is

   that the information was cherry-picked by someone with an interest to select only the cherries that

   favor Plaintiff. And because Dr. Betensky did not review the underlying data, she had no way of

   knowing whether what Dr. Krumholz’s research assistant gave her was complete or representative.

   See Betensky April Dep. at 55:5-14, 138:15-21 at Dkt. 8609-2. Given the importance of the

   accuracy of the underlying data to her analysis, at a minimum it would have been prudent for her

   to examine the adverse-event and case reports herself. See St. Louis Equal Hous. Opportunity

   Council v. Gordon A. Gundaker Real Estate Co., 130 F. Supp. 2d 1074, 1088 (E.D. Mo. 2001)




                                                      5
Case 1:14-ml-02570-RLY-TAB Document 9347 Filed 10/08/18 Page 6 of 11 PageID #: 62972




   (excluding expert opinion where an expert statistician failed to review the underlying data for

   accuracy). She did not do that.

           Plaintiff also complains that Cook cited testimony from Dr. Betensky’s deposition in the

   Hill case, rather than this case. See Pls.’ Resp. Br. at 7 at Dkt. 9189. The reason for that is simple:

   the comparison of perforation rates in Dr. Betensky’s Brand report are virtually identical to her

   odds ratio opinions in her Hill report (the main difference is that Dr. Betensky corrected some

   errors in her Hill report). Compare Dkt. 8609-1 (Dr. Betensky’s Brand Report) with Dkt. 5672-1

   (Dr. Betensky’s Hill Report). Dr. Betensky essentially admits as much. See Deposition of Rebecca

   Betensky, PhD, dated July 2, 2018, (Betensky July Dep.”) at 22:5-23:8 (attached hereto as Exhibit

   A). Because Cook already deposed Dr. Betensky on her perforation-rate-comparison calculations

   in Hill, Cook used the deposition in this case to focus on Dr. Betensky’s new opinions relating to

   the OUS study. Cook felt it would be a waste of everyone’s time to re-depose Dr. Betensky on

   opinions that Cook had already had an opportunity to explore (Plaintiff’s counsel undoubtedly

   would have objected if Cook had done otherwise). Rather than re-ask every question, Cook simply

   asked Dr. Betensky whether she read her prior (i.e., Hill) deposition, which she had, and whether

   she had anything she wanted to clarify or change from that deposition. Id. at 23:9-29:7. Although

   Dr. Betensky offered a few clarifications in relation to her prior deposition testimony, none of

   those clarifications affected the portions of the Hill deposition that Cook cited, nor does Plaintiff

   allege that they did. Plaintiff’s complaint on this issue is an unfounded distraction and irrelevant

   to the merits of Cook’s motion.

    III.   Plaintiff Fails To Explain How Dr. Betensky’s Comparison of Different People’s
           Assessment of Perforations in the OUS Study Based on Different Definitions of
           Perforation Will Help the Jury Under Rule 702(a).




                                                     6
Case 1:14-ml-02570-RLY-TAB Document 9347 Filed 10/08/18 Page 7 of 11 PageID #: 62973




          The other opinion of Dr. Betensky’s that Plaintiff wants to offer is that three sets of

   people—one of Plaintiff’s other experts, a former Cook employee, and the doctors who conducted

   the OUS study—reached different conclusions about the number of perforations in the OUS study.

   That is utterly unhelpful, for three reasons.

          The first is that it is obvious that those three sets of people counted perforations differently:

   one needs only to look at their counts to see that they are different. The jury does not need an

   expert to help them with that. See Ancho v. Pentek Corp., 157 F.3d 512, 519 (7th Cir. 1998)

   (expert’s testimony would not assist the jury and should be excluded where the expert does not

   “testify to something more than what is ‘obvious to the layperson’”).

          The second reason is also related to obviousness: the reason why the three sets of people

   reached different counts is that they applied different definitions of perforation and used different

   methods of measurement. It is quite unsurprising that people applying different definitions of a

   phenomenon and using different methods of measuring the phenomenon (one of which the Court

   has already said is totally unreliable, as discussed in the next paragraph) will arrive at different

   conclusions about how often it occurs. Again, the jury does not need Dr. Betensky to point this out

   to them. See Fed. R. Evid. 702(a) (requiring that an expert opinion be helpful); Ancho, 157 F.3d at

   519.

          Third, the Court has already affirmatively excluded evidence of one person’s (Dr.

   Timperman’s) measurements because they were unreliable (recall that Plaintiff’s counsel had Dr.

   Timperman use hand-marked measurements on a business card to do scientific measurements).

   See Status Conference Transcript dated, Sept. 14, 2017, at 26:8-24 at Dkt. 8607-1. Although

   Plaintiff denies she is attempting to skirt the Court’s prior ruling, see Pls.’ Resp. Br. at 14 at Dkt.

   9189, Dr. Betensky’s comparisons obviously rely on Dr. Timperman’s previously excluded



                                                     7
Case 1:14-ml-02570-RLY-TAB Document 9347 Filed 10/08/18 Page 8 of 11 PageID #: 62974




   assessments. Experts obviously cannot base their opinions on unreliable data. See, e.g., In re TMI

   Litigation, 193 F.3d 613, 697 (3d Cir. 1999) (“If the data underlying the expert’s opinion are so

   unreliable that no reasonable expert could base an opinion on them, the opinion resting on that

   data must be excluded.”); State Farm Fire & Cas. Co. v. Electrolux Home Products, Inc., 980 F.

   Supp. 2d 1031, 1048 (N.D. Ind. 2013) (same). Consequently, Dr. Betensky’s opinion in this regard

   is not only based on invalid data, it is also a back-door attempt to sneak previously excluded

   evidence into trial, which the Court should reject.

           Plaintiff contends that Dr. Betensky’s testimony will be helpful because she will tell the

   jury that the difference in perforation assessments between the three sets of people is “statistically

   significant.” Pls.’ Resp. Br. at 3, 13-14 at Dkt. 9189. “Statistically significant” means simply that

   we “are very sure that the difference is real (i.e., it didn’t happen by fluke). It doesn’t mean that

   the   difference     is   large     or   important.”      https://www.statpac.com/surveys/statistical-

   significance.htm. Cook has no intention of disputing that the differences in the three groups’

   assessments are “statistically significant,” precisely because Cook fully agrees that it was no

   “fluke” that the three of them came to different assessments: they were using different definitions

   and different measurement methods (including one that was obviously unreliable), so not only is

   it not a “fluke,” it is entirely expected that they would arrive at different counts. If all parties agree

   on something, there is no need for expert testimony on the subject.

           Plaintiff also argues (as she did with respect to the perforation-rate-comparison testimony)

   that Dr. Betensky’s testimony on this score will help the jury see “the implications of those

   disagreements [in perforation counts] for Dr. Krumholz’s opinions as to the failings of the OUS

   study.” Pls.’ Resp. Br. at 3, 13-14 at Dkt. 9189. But Plaintiff does not bother to explain exactly

   how Dr. Betensky’s opinions would illuminate something about Dr. Krumholz’s opinions that Dr.



                                                       8
Case 1:14-ml-02570-RLY-TAB Document 9347 Filed 10/08/18 Page 9 of 11 PageID #: 62975




   Krumholz himself cannot illuminate. Plaintiff says that Dr. Betensky’s “expert quantification” will

   have implications for Dr. Krumholz’s opinions, but she never identifies those implications, much

   less why they would be helpful to a jury. Similarly, Plaintiff states that “the jury needs to be told,

   through Dr. Krumholz and based upon Dr. Betensky’s expert opinion, the nonobvious significance

   of the relevant disagreement” between the people assessing OUS study data for perforations. Pls.’

   Resp. Br. at 14 at Dkt. 9189 (emphasis in original). But Plaintiff never elaborates on the

   “nonobvious significance” that she mentions. In sum, Plaintiff offers only conclusory statements

   and no analysis of why Dr. Betensky should be permitted to testify as proposed.

            As the Court is well-aware, the proponent of an expert “bears the burden of demonstrating

   that the expert’s testimony would satisfy the Daubert standard.” Lewis v. CITGO Petroleum Corp.,

   561 F.3d 698, 705 (7th Cir. 2009). “[T]he proponent has the burden of establishing that the

   pertinent admissibility requirements are met by a preponderance of the evidence.” Fed. R. Evid.

   702 Advisory Committee Notes (2000 Amend.). Because Plaintiff has provided the Court with no

   basis to conclude that Dr. Betensky’s opinions would be helpful, Plaintiff has not met the Daubert

   standard.

                                             CONCLUSION

            Cook respectfully asks the Court to exclude the opinions of Dr. Rebecca Betensky from

   trial.




                                                     9
Case 1:14-ml-02570-RLY-TAB Document 9347 Filed 10/08/18 Page 10 of 11 PageID #:
                                  62976



 Dated: October 8, 2018             Respectfully submitted,


                                    /s/ Andrea Roberts Pierson
                                    Andrea Roberts Pierson (# 18435-49)
                                    Victoria R. Calhoon (# 28492-49)
                                    Anna C. Rutigliano (# 32743-49)
                                    FAEGRE BAKER DANIELS LLP
                                    300 North Meridian Street, Suite 2700
                                    Indianapolis, Indiana 46204
                                    Telephone: (317) 237-0300
                                    Facsimile: (317) 237-1000
                                    andrea.pierson@faegrebd.com
                                    victoria.calhoon@faegrebd.com
                                    anna.rutigliano@faegrebd.com

                                    Charles F. Webber (Minn. # 215247)
                                    FAEGRE BAKER DANIELS LLP
                                    2200 Wells Fargo Center
                                    90 South Seventh Street
                                    Minneapolis, MN 55402
                                    Telephone: (612) 766-8719
                                    Facsimile: (612) 766-1600
                                    chuck.webber@faegrebd.com

                                    Counsel for the defendants, Cook Incorporated,
                                    Cook Medical LLC (f/k/a Cook Medical
                                    Incorporated), and William Cook Europe ApS




                                      10
Case 1:14-ml-02570-RLY-TAB Document 9347 Filed 10/08/18 Page 11 of 11 PageID #:
                                  62977



                                CERTIFICATE OF SERVICE

        I hereby certify that on October 8, 2018, a copy of the foregoing COOK DEFENDANTS’

 REPLY TO MOTION TO EXCLUDE EXPERT OPINIONS OF DR. REBECCA

 BETENSKY was filed electronically, and notice of the filing of this document will be sent to all

 parties by operation of the Court’s electronic filing system to CM/ECF participants registered to

 receive service in this matter. Parties may access this filing through the Court’s system. Lead

 Counsel for Defendants will serve any non-CM/ECF registered parties.




                                             /s/ Andrea Roberts Pierson




                                                11
